                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA
_________________________________________
CARL DWAYNE CRAWFORD,                     :
                                          :
            Plaintiff,                    :    Civ. No. 18-1124 (FLW)
                                          :
      v.                                  :
                                          :
EDWARD M. FRIMEL, SA, et al.,             :    ORDER
                                          :
            Defendants.                   :
_________________________________________ :


       This matter having come before the Court by way a preliminary screening under 28

U.S.C. § 1915(e), and the Court having directed Plaintiff to Show Cause as to why the Complaint

should not dismissed as facially untimely (ECF Nos. 13-14); and the Court having warned

Plaintiff that the failure to respond to the Order to Show Cause would result in dismissal of the

action (ECF No. 14); and Plaintiff having failed to respond to the Order to Show Cause; the

Court therefore will dismiss the Complaint without prejudice as facially untimely as explained in

the Memorandum Opinion dated August 14, 2019,

       IT IS, on this 3rd day of October 2019,

       ORDERED that the Complaint is dismissed WITHOUT PREJUDICE as facially

untimely pursuant to the Court’s screening authority under 28 U.S.C. § 1915(e); and it is further

       ORDERED that the Clerk shall serve this Order and the accompanying Memorandum

Opinion on Plaintiff by regular U.S. mail and CLOSE this case accordingly.




                                                             s/Freda L. Wolfson
                                                             FREDA L. WOLFSON
                                                             U.S. Chief District Judge


                                                 1
